     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 1 of 15


 1    John A. Yanchunis (Pro Hac Vice)                 Andrew N. Friedman (Pro Hac Vice)
      JYanchunis@ForThePeople.com                      AFriedman@CohenMilstein.com
 2    MORGAN & MORGAN                                  COHEN MILSTEIN SELLERS & TOLL,
      COMPLEX LITIGATION GROUP                         PLLC
 3    201 N. Franklin Street, 7th Floor                1100 New York Ave, 5th Floor
      Tampa, Florida 33602                             Washington, DC 20005
 4    T: 813-223-5505                                  T: 202-408-4600
      F: 813-223-5402                                  F: 202-408-4699
 5
      Ariana J. Tadler (Pro Hac Vice)
 6    ATadler@Tadlerlaw.com
      TADLER LAW LLP
 7    One Penn Plaza
      New York, New York
 8    T: 212-946-9453
      F: 212-273-4375
 9
      Attorneys for Plaintiff
10

11                               UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14
      STEPHEN ADKINS, an                               No. C 18-05982 WHA
15    individual and Michigan resident, on behalf of          Consolidated Cases:
      himself and all others similarly situated,       No. C 18-06022 WHA
16                                                     No. C 19-00117 WHA

17                               Plaintiff,            Plaintiff’s Opposition to Facebook, Inc.’s
      v.                                               Motion to Exclude the Declaration and
18                                                     Opinions of Plaintiff’s Expert Ian Ratner
      FACEBOOK, INC.,
19                                                     Date:           November 6, 2019
                                 Defendant.            Time:           8:00 a.m.
20                                                     Courtroom:      12
21                                                     Hon. William H. Alsup
22

23

24

25

26

27

28
                                                         Plaintiff’s Opposition to Facebook’s Motion to Exclude
                                                                         Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 2 of 15


 1            Facebook fundamentally misunderstands both the conclusions reached by Plaintiff’s

 2   damages expert, Ian Ratner, see Declaration of Ian Ratner, ECF No. 198-29, (Pl. Ex. 26, “Ratner

 3   Decl.”) and the purpose of a Daubert motion. Facebook’s Motion to Exclude misstates the

 4   opinions Mr. Ratner is offering and then disputes the altered opinions on their merits. These attacks

 5   are baseless. Mr. Ratner is an accomplished economist who uses sound and scientifically

 6   acceptable methods for valuation. The motion should be denied. See S. Indep. Bank v. Fre’'s, Inc.,

 7   No. 2:15-CV-799-WKW, 2019 WL 1179396, at *9 (M.D. Ala. Mar. 13, 2019) (“Because Ian

 8   Ratner is qualified under Daubert and the methodologies he employs to reach his conclusions are

 9   reliable, Defendant's motion to exclude his testimony will be denied.”).

10            Facebook spends most of its motion attempting to undermine “lost value of PII” as a valid

11   measure of damage in data breach cases. See Doc. 214 (Def. Mot. to Exclude Ian Ratner) at 4-8.

12   But Mr. Ratner’s declaration does not define “lost value of PII” as the calculation of the reduction

13   of the PII value of what Plaintiff’s and class members possessed before and after the breach. Ratner

14   was not asked to and did not calculate a “delta.” Rather, he made a straightforward application of

15   basic economic methodologies to show that access to PII has market value, and that the hackers

16   taking the PII freely from Facebook is a value lost to the class members. Ratner Decl., ¶¶ 45 (“The

17   value of this privacy should be exclusively enjoyed by Facebook’s users. However, as a result of

18   the Data Breach, Facebook essentially granted access to PII for free and conveyed value to

19   unauthorized third parties without compensation to the rightful owners of that information—its

20   users.”). Accord, Id., ¶¶ 46-49, 54, 58. He showed companies are willing to pay money (directly
21   or indirectly such as through targeted advertising) for access to someone’s PII, and Facebook’s
22   facilitating the data breach here deprived Plaintiff and the class members from being able to control
23   access to their PII and monetize it if desired. Id. Just as currency is not valuable on its own but has
24   value by virtue of enabling the currency-holder to purchase goods or services, so does the PII have
25   value by virtue of enabling the owner to pay with PII to get goods or services. Ratner is not opining

26   on how much less Breach victims could obtain for their PII if so disposed.

27            Facebook’s other critiques fare no better. Facebook criticizes Ratner for relying on

28
                                                         1
                                                             Plaintiff’s Opposition ot Facebook’s Motion to Exclude
                                                             Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 3 of 15


 1   secondary sources rather than visiting the “Dark Web” himself, even though expert reliance on

 2   secondary sources is common and entirely proper (and, in fact, Facebook’s expert testified she

 3                                      ). Facebook also resists Ratner’s valuation methodology because

 4   he was not able to unearth an exact match for the various categories of PII stolen in the Facebook

 5   data breach and instead based his calculations on comparable transactions. But that is how

 6   valuation works in the real world. For example, when assessing the value of a house, one looks at

 7   comparable sales (not sales of the exact same house) and then makes adjustments based on the

 8   particular assets of any given property—precisely what Mr. Ratner did here. Again, these are basic

 9   and well-accepted valuation principles. And Facebook’s attempt to impeach Ratner with data from

10   a different data breach totally ignores the facts of that case.

11            Finally, Facebook’s attacks on Mr. Ratner’s conclusions about how to calculate classwide

12   damages for class members’ risk and stress from the breach, time spent dealing with the

13   consequences of it, and risk of identity theft are misguided. Facebook barely even bothers

14   disputing the methodologies behind Mr. Ratner’s straightforward and economically valid damage

15   formulas and instead complains they “don’t fit the facts of the case” because they provide a way

16   to calculate damages for actions which may or may not have been taken by individual class

17   members as part of Plaintiff’s 23(c)(4) request. That is not a legitimate critique. Ratner provides a

18   mean of calculating for lost time; to the extent individual class members in follow-on proceedings

19   cannot show any such lost time or engagement in the activities Ratner recites, then his method

20   wouldn’t fit. That is not a basis to exclude his damages opinions for all class members for all
21   purposes.
22                                               ARGUMENT

23   I.       AT CLASS CERTIFICATION, THE TRIAL COURT’S ROLE IS LIMITED TO
              BROADLY DETERMINING IF CHALLENGED EXPERT TESTIMONY IS
24            SUFFICIENTLY RELIABLE TO SUPPORT THE PLAINTIFF’S RULE 23
              ARGUMENTS
25
              “Formalistic evidentiary objections which might have merit at a successive stage of the
26
     litigation, such as a motion for summary judgment or trial, make little sense at the class
27
     certification stage.” McCurley v. Royal Seas Cruises, Inc., 331 F.R.D. 142, 154 (S.D. Cal. 2019);
28
                                                         2
                                                             Plaintiff’s Opposition ot Facebook’s Motion to Exclude
                                                             Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 4 of 15


 1   see also In re Zurn Pex Plumbing Prod. Liab. Litig., 644 F.3d 604, 613 (8th Cir. 2011) (observing

 2   that a class certification decision “is far from a conclusive judgment on the merits of the case, it is

 3   ‘of necessity ...’ not accompanied by the traditional rules and procedure applicable to civil trials.”).

 4   “At class certification, district courts do not have to conduct a full Daubert analysis.” Moorer v.

 5   StemGenex Med. Grp., Inc., No. 16-CV-2816-AJB-NLS, 2019 WL 2602536, at *2 (S.D. Cal. June

 6   25, 2019). Instead, “district courts must conduct an analysis tailored to whether an expert’s opinion

 7   was sufficiently reliable to admit for the purpose of proving or disproving Rule 23 criteria, such

 8   as commonality and predominance.” Tait v. BSH Home Appliances Corp., 289 F.R.D. 466, 495

 9   (C.D. Cal. Dec. 20, 2012).

10            In considering expert opinions offered at class certification, “the trial court must assure that

11   the expert testimony ‘both rests on a reliable foundation and is relevant to the task at hand.’” City

12   of Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1043–44 (9th Cir. 2014) (quoting Daubert, 509

13   U.S. at 597). “Expert opinion testimony is relevant if the knowledge underlying it has a valid

14   connection to the pertinent inquiry. And it is reliable if the knowledge underlying it has a reliable

15   basis in the knowledge and experience of the relevant discipline.” Primiano v. Cook, 598 F.3d 558,

16   565 (9th Cir.2010) (citation and internal quotation marks omitted).

17            “Shaky but admissible evidence is to be attacked by cross examination, contrary evidence,

18   and attention to the burden of proof, not exclusion.” Id. at 564 (citation omitted). The judge is

19   “supposed to screen the jury from unreliable nonsense opinions, but not exclude opinions merely

20   because they are impeachable.” Alaska Rent–A–Car, Inc. v. Avis Budget Grp., Inc., 738 F.3d 960,
21   969 (9th Cir.2013). “The district court is not tasked with deciding whether the expert is right or
22   wrong, just whether his testimony has substance such that it would be helpful to a jury.” Id. at
23   969–70.
24   II.      MR.  RATNER’S  CONCLUSIONS  ARE   BASED ON   RELIABLE
25            METHODOLOGIES AND FACEBOOK’S ATTACKS MISS ENTIRELY OR
              MERELY GO TO THE WEIGHT AND NOT ADMISSIBILITY OF HIS
26            CONCLUSIONS

27            Facebook does not contest Mr. Ratner’s qualifications to provide expert damage models
28
                                                          3
                                                              Plaintiff’s Opposition ot Facebook’s Motion to Exclude
                                                              Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 5 of 15


 1   and calculations, nor could it. See In re Centaur, LLC, 595 B.R. 686, 695 (Bankr. D. Del. 2018)

 2   (“The Trustee’s expert report was prepared by Ian Ratner, who has served as an expert witness in

 3   more than 80 complex commercial litigation cases, fraud investigations, and solvency-related

 4   valuations disputes.”). Instead, Facebook resorts to manufacturing opinions not offered or twisting

 5   Ratner’s words to make it seem as if he is saying something different than what he said.

 6            A.     Mr. Ratner’s Methodology for Calculating “PII-Based Damages” Is Valid and
                     Reliable, And Facebook’s Arguments to the Contrary Misconstrue the
 7                   Testimony
 8            Facebook’s main complaint about Mr. Ratner’s opinions flows from its belief that

 9   “Ratner’s ‘PII-based damages’ … appear to be a proxy for the lost or diminished value of ‘PII’”.

10   Doc. 214 at 1:5-6. Facebook then proceeds to argue at length about why it believes diminished

11   value of PII is an inappropriate measure and how Mr. Ratner’s models do not actually calculate

12   “that purported loss.” Id. at 4:2.

13            There is a clear reason why Mr. Ratner’s models do no calculate diminished value of PII:

14   He is not opining that the market value of the class members’ PII was diminished by the September

15   2018 breach (“Breach.”). Nowhere in his discussion of “PII-Based Damages” does he Ratner

16   discuss calculating the delta in the market price of PII after the Breach. Ratner Decl., ¶¶ 45-59. 1

17            Rather, his model focuses on something entirely different—the transfer value that

18   Facebook allowed by providing unauthorized access to otherwise private PII. Id., ¶¶ 45-46. It is

19   indisputable in today’s data-driven age that PII has some market value. Id., ¶¶ 17-21. Indeed, as

20   Mr. Ratner notes, citing an article from The Economist, data has been called “the oil of the digital

21   era,” and large companies dealing in data are some of the most profitable companies in the world.

22   Id., ¶ 19.

23            Facebook itself is a prime example of this. Facebook’s users provide Facebook with their

24   PII in exchange for access to Facebook’s social media platform and Facebook’s promises to protect

25   the PII users want to remain private. Id., ¶¶ 20-21. The data provided by Facebook’s users is the

26   1
       While Plaintiff referred to diminished of value of the PII, Doc. 198 at 20, Plaintiff did not intend
27   the term to suggest that Mr. Ratner had calculated a difference of how much Breach victims could
     sell their PII for pre-Breach compared to post-Breach. Plaintiff cited to Mr. Ratner’s report and
28   paragraphs that explained his PII-Based Damages. Id.
                                                        4
                                                            Plaintiff’s Opposition ot Facebook’s Motion to Exclude
                                                            Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 6 of 15


 1   currency in this transaction. Id. If Facebook does not abide by its promises it risks losing users and

 2   thus the ability to generate money from them through targeted advertising. Id. Thus, every class

 3   member has something Facebook wants and is willing to pay, to acquire—their PII.

 4            Mr. Ratner’s PII damage model evaluates what happens when a data aggregator like

 5   Facebook permits that PII to be breached and stolen. There are two general categories of damage

 6   from that: (1) damages stemming from being at an increased risk of identity fraud and having to

 7   take mitigation measures to reduce that risk, and anxiety or stress from that risk; and (2) economic

 8   damages from having one’s valuable PII stolen without consideration. The former is addressed in

 9   the next section; it is the latter that is at issue here.

10            Mr. Ratner’s “PII-Based Damages” model follows the well-established framework for

11   evaluating damages when an intangible asset such as PII has been stolen or infringed. In such

12   cases, if the victim can show access to the asset has value, the victim is entitled to the fair market

13   value of a “license fee,” or what the victim could have charged for use of the asset. See, e.g., On

14   Davis v. The Gap, Inc., 246 F.3d 152, 164 (2d Cir. 2001) (eyeglass designer entitled to modest

15   license fee for unauthorized use of picture of model wearing his eyewear); Jarvis v. K2 Inc., 486

16   F.3d 526, 533 (9th Cir. 2007) (holding damages for infringement of an assets where the owner

17   could have sold the right to access the asset, actual damages are “what a willing buyer would have

18   been reasonably required to pay to a willing seller for [the asset]”); Ratner Decl., ¶ 46. This

19   measure of damage is available even if the victim cannot show the breach “caused him lost sales,

20   lost opportunities to license, or diminution in the value of the [asset].” On Davis., 246 F.3d at 164.
21            The “market value approach is an objective, not a subjective, analysis.” Mackie v. Rieser,
22   296 F.3d 909, 917 (9th Cir. 2002). Thus, Mr. Ratner calculated objectively what similar bundles
23   of PII sell for on the “Dark Web,” a black market where PII is regularly bought and sold. Ratner
24   Decl., ¶¶ 50-59. Ratner acknowledges sales on the Dark Web are not an exact match given that it
25   is not a legitimate market, but notes the prices reflect a floor for measuring the fair market value

26   for access. Id., ¶¶ 51, 59.

27            Facebook assails Mr. Ratner’s conclusions on a variety of grounds, but none supports

28
                                                            5
                                                                 Plaintiff’s Opposition ot Facebook’s Motion to Exclude
                                                                 Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 7 of 15


 1   exclusion of them. First, Facebook largely concedes as it must the market approach is a valid

 2   methodology. Its only apparent objection to methodology is the one that comes from Facebook

 3   willfully ignoring Ratner’s actual declaration. Claims that “Ratner does not even purport to show

 4   any impairment of Plaintiff’s or class members’ ability to participate in any market due to the data

 5   breach,” or that “Ratner admits he made no effort to determine whether Plaintiff’s information is

 6   worth less after the attack,” Doc. 214 at 4:7-11 (internal punctuation omitted), are wholly

 7   irrelevant. Those choices were deliberate: Ratner’s analysis measured the value of unauthorized

 8   access granted by Facebook, not any difference in of market price of the PII.

 9            Facebook’s remaining complaints involve not methodology but rather conclusions or the

10   inputs used in the damage model. These matters are not the proper subject of a Daubert motion.

11   Alaska Rent–A–Car, 738 F.3d at 969-70. “There is no need to evaluate an expert’s underlying

12   data or factual assumptions so long as there is a basis in the record supporting the expert’s factual

13   assumptions.” McCurley v. Royal Seas Cruises, Inc., 331 F.R.D. 142, 159 (S.D. Cal. 2019)

14   (internal punctuation omitted). Claimed “errors” in an expert’s analysis or factual information are

15   not proper grounds for exclusion but rather are “fair ground for cross-examination….’[A] jury can

16   assess the reliability of [the expert's] theories behind his calculations, and [defendant] may inquire

17   into those theories on cross-examination.’” Dial Corp. v. News Corp., No. 13CV6802, 2016 WL

18   690868, at *4 (S.D.N.Y. Feb. 17, 2016).

19            In any event, the criticisms as to inputs lack merit. Facebook takes issue with Ratner’s

20   calculations of Group 1 damages because he started with data sets that contained social security
21   numbers, Doc. 214 at 4-5, but Ratner accounted for that concern by separately calculating a Dark
22   Web market value for social security numbers (roughly around $2) and subtracted that amount
23   from data sets that included date of birth, name and address, and social security number. Ratner
24   Decl., ¶¶ 53-55. In other words, the combined data has a market value of $3.00-$4.41 per account,
25   so subtracting the value of social security numbers yields a value range of $1.00 to $2.35 per class

26   member. Id. This is simple arithmetic. Ratner, thus, controlled for identifiable data that was not at

27   issue in this matter.

28
                                                        6
                                                            Plaintiff’s Opposition ot Facebook’s Motion to Exclude
                                                            Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 8 of 15


 1            Facebook also suggests Ratner purposefully avoided “relevant” data that was available

 2   because he didn’t like the result it produced. Doc. 214 at 5:16-19. This is flat-out wrong. The data

 3   to which Facebook refers, as Ratner explains in his deposition, are discredited sales figures at issue

 4   in the Yahoo! data breach litigation. See, e.g., Ratner Dep., Def. Ex. 5 at 120:4-8 (noting the sale

 5   was years after the breach, meaning the data could have been worth little by that time, and that

 6   there were a lot of questions about the validity of the data offered).

 7            As for his calculation for Group 2, Facebook contends Ratner improperly compared the

 8   breached Group 2 data to login credentials, Doc. 214 at 6:3-24, and twists his words to make it

 9   seem like he believes the Group 2 PII data in the Facebook breach allows the hackers to access the

10   class members’ Facebook login credentials. Not so.

11            As Ratner explains in his Declaration, he used the Dark Web value of a social media login

12   credential as a comparison figure because access to login credentials would permit a hacker to

13   access the same type of PII data at issue for the Group 2 members. Ratner Decl., ¶ 56. Based on

14   this comparison, Ratner calculates the value of the Group 2 class members’ PII that was stolen in

15   the Facebook breach as being between $4.00 and $6.23 per class member, an eminently reasonable

16   figure. Id., ¶¶ 57-58. Facebook is free to argue to the jury the comparison is inapt, but it is not a

17   proper argument at this stage. See Virnetx, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1331 (Fed.

18   Cir.2014) (explaining that “the degree of comparability” was a factual issue best addressed by

19   cross examination, rather than exclusion, and that the jury was “entitled to hear the expert

20   testimony and decide for itself what to accept or reject”).
21            And Facebook’s claim Ratner admits the Group 2 data would be worthless if the ability to
22   log in was not present is an outright untruth. In discussing the value of the log-in credential Mr.
23   Ratner was using as a stand-in for the Group 2 PII, Facebook’s attorney asked Ratner if the
24   credential would have zero value if the password had been changed and the log in no longer
25   worked. Ratner Dep., Def. Ex. 5 at 215:19-216:216:11. Obviously, a log in that did not work would

26   have no black market value, and Ratner simply admitted as much because the hacker could not

27   access the valuable PII without the login information. Id. He was neither asked—nor did he

28
                                                        7
                                                            Plaintiff’s Opposition ot Facebook’s Motion to Exclude
                                                            Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 9 of 15


 1   suggest—that the PII stolen from the Group 2 class members is worthless without the ability to

 2   log into the Group 2 class members’ Facebook accounts. Facebook’s claim to the contrary is an

 3   attempt to mislead this Court.

 4            Finally, Facebook takes issue with Ratner’s supposed failure to account for the particulars

 5   of a given Group 2 class member’s PII and his acknowledgment that he obtained the Dark Web

 6   prices from secondary sources rather than attempting to find them himself. Neither criticism even

 7   warrants much discussion. On the first point, Ratner’s Declaration shows the damages can be

 8   calculated on a classwide basis; he is not required at this stage to fully complete the calculations

 9   (nor has Facebook provided him with all the evidence needed to do so). At class certification,

10   “[c]alculations need not be exact,” nor is it necessary “to show that the method will work with

11   certainty at this time.” Maldonado v. Apple, Inc., No. 3:16-CV-04067-WHO, 2019 WL 4451028,

12   at *10 (N.D. Cal. Sept. 17, 2019).

13            Likewise, it is entirely proper for Mr. Ratner to rely on research conducted by other

14   organizations. “Daubert does not mandate that experts must rely on any particular source of

15   information.” Cottier v. City of Martin, No. CIV. 02-5021-KES, 2004 WL 6036041, at *4 (D.S.D.

16   May 27, 2004). Mr. Ratner makes no claim to be an expert in navigating the “Dark Web,” a

17   notoriously tricky and difficult area to explore. It is appropriate for him to rely on work performed

18   by other experts. See e.g., Hernandez v. Crown Equip. Corp., 92 F.Supp.3d 1325 (M.D. Ga. 2015)

19   (permitting human factors expert in products liability case to rely on the conclusions of other

20   experts where “an expert in human factors and warnings would reasonably rely on the work done
21   by engineers and data analysis experts” and rejecting argument the expert must verify other experts
22   findings). Indeed, Facebook’s own experts also both testified
23                     . Pls. Ex. 43, Oct. 7, 2019 Deposition of Catherine Tucker at 289:16-25; Pls. Ex.
24   44, Oct. 8, 2019 Deposition of Austin Berglas at 37:18-23.
25            B.     Mr. Ratner’s Methodology for Valuing “Time Spent Dealing with The
                     Breach,” And “Risk-Based Damages” Is Also Valid And Reliable
26
              Facebook also critiques Mr. Ratner’s damage models used to calculate classwide damages
27
     for class members’ risk of future identity theft and corresponding distress as being based on
28
                                                        8
                                                            Plaintiff’s Opposition ot Facebook’s Motion to Exclude
                                                            Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 10 of 15


 1   averages rather than addressing the characteristics of each class member. Doc. 214 at 8-9. But

 2   Ratner’s methodology is entirely proper. Several courts have considered—and approved—the

 3   appropriate use of averages. See, e.g., In re TFT–LCD (Flat Panel) Antitrust Litigation, No. M 07–

 4   1827 SI, 2012 WL 555090 at *8 (N.D. Cal., February 21, 2012); In re Aftermarket Automotive

 5   Lighting Products Antitrust Litigation, 276 F.R.D. 364, 372–374 (C.D.Cal.2011) (method of

 6   averaging across products not a basis to invalidate an expert’s methodology). And, in any event,

 7   assertions “that models were flawed owing to their failure to include this or that variable are

 8   prototypical concerns that go to weight, not admissibility.” Grace v. Apple, Inc., 328 F.R.D. 320,

 9   341 (N.D. Cal. 2018) (internal punctuation omitted); see Bazemore v. Friday, 478 U.S. 385, 400

10   (1986) (“Normally, failure to include variables will affect the analysis’ probativeness, not its

11   admissibility”).

12            Facebook’s disagreement with Ratner’s method of calculating damages for time spent

13   dealing with the attack fails for the same reason. Ratner has created a solid damages model based

14   on various actions a class member may have taken in response to the breach and calculated a value

15   for those actions based on the hourly rate one would have to pay someone else to perform the tasks.

16   Ratner Decl., ¶¶ 33-36. Facebook argues class members may not have taken one or more of those

17   actions, Doc. 214 at 9, but that is immaterial. The list of possible actions was not intended to be

18   exhaustive, rather it was meant to be representative. If class members did not take any of the

19   actions Mr. Ratner has valued, they will not receive compensation for damages in that category.

20   Facebook’s complaint has nothing to do with Ratner’s methodology; it is an argument over what
21   the evidence may ultimately show at trial. The same is true for the claim that there is no evidence
22   of identity theft. Simply put, if no class member suffers identity theft from the breach then no class
23   member will get compensated for identity theft. The issue Facebook raises “does not show flaws
24   in the methodology, but merely disagreements among the experts about what data should be.” In
25   re Packaged Seafood Prod. Antitrust Litig., No. 15-MD-2670 JLS (MDD), 2019 WL 3429174, at

26   *21 (S.D. Cal. July 30, 2019).

27

28
                                                        9
                                                            Plaintiff’s Opposition ot Facebook’s Motion to Exclude
                                                            Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 11 of 15


 1                                               CONCLUSION

 2            Facebook’s Motion to Exclude the Declaration and Opinions of Plaintiff’s Expert Ian

 3   Ratner should be denied. All of Facebook’s arguments are either based on a misreading of Ratner’s

 4   conclusions or quibbles with the data he has used. The former is not a basis for exclusion and the

 5   latter is an issue reserved for the trier of fact.

 6

 7   Dated: October 10, 2019                              COHEN MILSTEIN SELLERS & TOLL PLLC
 8
                                                          By:   /s/ Andrew N. Friedman
 9                                                        Andrew N. Friedman (Pro Hac Vice)
                                                          AFriedman@CohenMilstein.com
10                                                        1100 New York Avenue NW, Suite 500
                                                          Washington, DC 20005
11                                                        Telephone: 202-408-4600
                                                          Facsimile: 202-408-4699
12

13                                                        MORGAN & MORGAN
                                                          COMPLEX LITIGATION GROUP
14
                                                          By:    /s/ John A. Yanchunis____
15                                                        John A. Yanchunis (Pro Hac Vice)
                                                          JYanchunis@ForThePeople.com
16                                                        201 N. Franklin Street, 7th Floor
                                                          Tampa, Florida 33602
17                                                        Telephone: 813-223-5505
                                                          Facsimile: 813-223-5402
18

19                                                        TADLER LAW LLP
20                                                        By:/s/ Ariana J. Tadler ___
                                                          Ariana J. Tadler (Pro Hac Vice)
21                                                        ATadler@Tadlerlaw.com
                                                          One Penn Plaza
22                                                        New York, NY 10119
                                                          Telephone: 212-946-9453
23                                                        Facsimile: 212-273-4375
24
                                                          Counsel for Plaintiff
25

26

27

28
                                                             10
                                                                  Plaintiff’s Opposition ot Facebook’s Motion to Exclude
                                                                  Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 12 of 15


 1   CAPSTONE LAW, APC                          Washington, DC 20005
     Tarek H. Zohdy (SBN 247775)                Telephone: (202) 408-4600
 2   Tarek.Zohdy@capstonelawyers.com            Facsimile: (202) 408-4699
 3   Cody R. Padgett (SBN 275553)
     Cody.Padgett@capstonelawyers.com           FINKELSTEIN, BLANKENSHIP, FREI-
 4   Trisha K. Monesi (SBN 303512)              PEARSON & GARBER LLP
     Trisha.Monesi@capstonelawyers.com          Jeremiah Frei-Pearson
 5   Capstone Law APC                           Jfrei-pearson@fbfglaw.com
     1875 Century Park East, Suite 1000         Andrew C. White
 6   Los Angeles, California 90067              awhite@fbfglaw.com
 7   Telephone: (310) 556-4811                  445 Hamilton Ave., Suite 605
     Facsimile: (310) 943-0396                  White Plains, New York 10601
 8                                              Telephone: (914) 298-3281
     CASEY GERRY SCHENK                         Facsimile: (914) 908-6709
 9   FRANCAVILLA BLATT & PENFIELD,
     LLP                                        FRANKLIN D. AZAR & ASSOCIATES
10
     David S. Casey, Jr. (SBN 060768)           Ivy Ngo (SBN 249860)
11   dcasey@cglaw.com                           ngoi@fdazar.com
     Gayle M. Blatt (SBN 122048)                Kelly Hyman
12   gmb@cglaw.com                              hymank@fdazar.com
     Jeremy Robinson (SBN 188325)               14426 East Evans Ave
13   jrobinson@cglaw.com                        Aurora, CO 80014
     110 Laurel Street                          Telephone: 303-757-3300
14
     San Diego, California 92101                Facsimile: 720-213-5131
15   Telephone: (619) 238-1811
     Facsimile: (619) 544-9232 fax              GIRARDI KEESE
16                                              Thomas V. Girardi (SBN 36603)
     CLAYEO C. ARNOLD, A                        Keith D. Griffin (SBN 204388)
17   PROFESSIONAL LAW                           1126 Wilshire Boulevard
     CORPORATION                                Los Angeles, CA 90017
18
     Clayeo C. Arnold (SBN 65070)               Telephone: 213-977-0211
19   carnold@justice4you.com                    Facsimile: 213-481-1554
     Joshua H. Watson (SBN 238058)
20   jwatson@justice4you.com                    GLANCY PRONGAY & MURRAY LLP
     865 Howe Avenue                            Marc Godino
21   Sacramento, California 95825               mgodino@glancylaw.com
22   Telephone: 916-777-7777                    Brian Murray
     Facsimile: 916-924-1829                    bmurray@glancylaw.com
23                                              1925 Century Park East, Suite 2100
     COHEN MILSTEIN SELLERS & TOLL              Los Angeles, California 90067
24   PLLC                                       Telephone: 310-201-9150
     Douglas J. McNamara                        Facsimile: 310-432-1495
25   dmcnamara@cohenmilstein.com
26   Karina G. Puttieva (SBN 317702)            JONES WARD PLC
     kputtieva@cohenmilstein.com                Jasper D. Ward
27   1100 New York Ave. NW                      jasper@jonesward.com
     East Tower, 5th Floor                      1205 E Washington St, Suite 111
28
                                           1
                                               Plaintiff’s Opposition to Facebook’s Motion to Exclude
                                               Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 13 of 15


 1   Louisville, Kentucky 40206
     Telephone: 502-882-6000                    LOCKRIDGE GRINDAL
 2                                              NAUEN PLLP
 3   KANTROWITZ GOLDHAMER &                     Karen Hanson Riebel
     GRAIFMAN, P.C.                             khriebel@locklaw.com
 4   Gary S. Graifman                           Kate M. Baxter-Kauf
     ggraifman@kgglaw.com                       kmbaxter-kauf@locklaw.com
 5   Jay Brody                                  Arielle S. Wagner
     jbrody@kgglaw.com                          aswagner@locklaw.com
 6   747 Chestnut Ridge Road                    100 Washington Avenue South, Suite 2200
 7   Chestnut Ridge, New York 10977             Minneapolis, MN 55401
     Telephone: (845) 356-2570                  Telephone: (612) 596-4097
 8   Facsimile: (845) 356-4335                  Facsimile: (612) 339-0981

 9   KOHN, SWIFT & GRAF, P.C.                   MIGLIACCIO & RATHOD LLP
     Jonathan Shub (SBN 237708)                 Nicholas A. Migliaccio
10
     jshub@kohnswift.com                        nmigliaccio@classlawdc.com
11   Kevin Laukaitis                            Jason S. Rathod
     klaukaitis@kohnswift.com                   jrathos@classlawdc.com
12   1600 Market Street, Suite 2500             412 H Street N.E., Ste. 302
     Philadelphia, PA 19103-7225                Washington, DC 20002
13   Telephone: (215) 238-1700                  Telephone: (202) 470-3520
     Facsimile: (215) 238-1968
14
                                                TADLER LAW LLP
15   LAW OFFICE OF PAUL C. WHALEN,              Henry J. Kelston
     P.C.                                       hkelston@tadlerlaw.com
16   Paul C. Whalen                             Melissa Clark
     paul@paulwhelan.com                        mclark@tadlerlaw.com
17   768 Plandome Road                          One Pennsylvania Plaza, Suite 1920
     Manhasset, NY 11030                        New York, NY 10119
18
     Telephone: (516) 426-6870                  Telephone: (212) 594-5300
19   Facsimile: (212) 658-9685                  Facsimile: (212) 868-1229
                                                A.J. de Bartolomeo
20   LAW OFFICES OF CHARLES                     ajdebartolomeo@tadlerlaw.com
     REICHMANN                                  505 14th Street, Suite 1110
21   Charles Reichmann                          Oakland, CA 94612
22   Cpreichmann@yahoo.com                      Telephone: (212) 631-8689
     16 Yale Circle                             Facsimile: (510) 350-9701
23   Kensington, CA 94708
     Telephone: (415) 373-8849                  MORGAN & MORGAN
24                                              COMPLEX LITIGATION GROUP
     LIVINGSTON BAKHTIAR                        Ryan J. McGee
25   Ebby S. Bakhtiar (SBN 215032)              rmcgee@ForThePeople.com
26   3435 Wilshire Boulevard, Suite 1669        Jean S. Martin
     Los Angeles, CA 90010                      jeanmartin@ForThePeople.com
27   Telephone: 213-632-1550                    Kenya J. Reddy
     Facsimile: 213-632-3100                    kreddy@forthepeople.com
28
                                           2
                                               Plaintiff’s Opposition to Facebook’s Motion to Exclude
                                               Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 14 of 15


 1   201 N. Franklin Street, 7th Floor          Facsimile: (949) 720-1292
     Tampa, Florida 33602
 2   Telephone: (813) 223-5505                  STULL, STULL & BRODY
 3   Facsimile: (813) 223-5402                  Patrice L. Bishop (SBN 182256)
                                                pbishop@ssbla.com
 4   ROBINSON CALCAGNIE, INC.                   Melissa R. Emert
     Daniel S. Robinson (SBN 244245)            memert@ssbny.com
 5   drobinson@robinsonfirm.com                 9430 W. Olympic Blvd., Suite 400
     Wesley K. Polischuk (SBM 254121)           Beverly Hills, CA 90212
 6   wpolischuk@robinsonfirm.com                Telephone: (310) 209-2468
 7   Michael W. Olson (312857)                  Facsimile: (310) 209-2087
     19 Corporate Plaza Drive
 8   Newport Beach, California 92660            Other Plaintiff’s Counsel
     Telephone: (949) 720-1288
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                           3
                                               Plaintiff’s Opposition to Facebook’s Motion to Exclude
                                               Declaration and Opinions of Ian Ratner

     2586102 v1
     Case 3:18-cv-05982-WHA Document 232 Filed 10/10/19 Page 15 of 15


 1                                    SIGNATURE ATTESTATION

 2            I am the ECF User whose identification and password are being used to file Plaintiff’s

 3   Opposition to Facebook’s Motion to Exclude Declaration and Opinions of Ian Ratner. I, Andrew

 4   N. Friedman, attest that service has been effectuated via ECF.

 5

 6   DATED: October 10, 2019                                 /s/ Andrew N. Friedman

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                       4
                                                           Plaintiff’s Opposition to Facebook’s Motion to Exclude
                                                           Declaration and Opinions of Ian Ratner

     2586102 v1
